Title: From Thomas Boylston Adams to William Smith Shaw, 22 June 1801
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William.
Philadelphia 22d: June 1801.

It falls to my lot to do things so repugnant to my inclination & so contrary to my Sense of Strict propriety, that I know not what apology to offer for complying, in opposition to both, with the absurd customs of the times, which so often impose a necessity of thus betraying my judgment. What answer can be given to a man, who after living for a few months under the same roof with you, though in no particular habits of intimacy, Shall accost you thus? “Mr: Adams have you any commands for Boston?” Are you going to Boston Sir? “Yes.” I know not that I have any particular commands. “Will you give me some letters to your friends?” I will Sir, with pleasure. This is the substance of a dialogue, which passed between your friend, Mr: Thomas Radcliff & myself last evening. He has lived, during the whole winter, under the Same roof with me, and though I did not become acquainted with him, until about two or three months ago, he presumes on this as a sufficient title to ask letters to my friends in Boston. You know what a kind of reputation he had in this place, at one time; but in justice to him I must say that I think a great deal of artificial, mlignant censure was cast upon him, though he was certainly somewhat to blame in all the disputes, in which he has been involved. I have found him, in the little intercourse I have had with him, perfectly correct in his conduct, while he was not affected with wine; but when exhilirated, he is often thrown off his guard.
I have entered into this detail for the sake of explaining to you, how it happened, that I Should give letters of introduction to a man of this Stamp. This is the third instance wherein I have introduced people, to my friends by solicitation, & I confess it is a very irksome thing, for I place considerable importance upon this custom of giving introductory letters, though others may esteem it lightly.
I beg you to apprize Mr: Smith, that I have given a letter  Radcliff, for him, under these circumstances; I have also given a letter for  father. I am not afraid that any conduct of Mr: Radcliff in their company, would disgrace my introduction, but I cannot answer for him else-where. My friends, in Boston, I fear, will think I keep Strange company, by the specimens I have given in my introductions.
Mr: Radcliff accompanies his mother, who has recently arrived at New York, from So: Carolina.
I have your favor of the 10th: and the paper with it, containing an account of the Juvenile procession, which warmed my filial blood. Youth, ingenuous youth! The biass of envious, interested, abitious rivalship, hath not warped the natural propensities of your hearts! The paralizing Stroke, of age, hath neither perverted your understandings nor blinded the eye of gratitude. Contemporaneous emulation, though exhibited in glowing colors before you, hath not dazzled your powers of discernment; nor taught you to be unjust. In blushing for your Sires, some of whom, with less sincerity than yourselves, may have Swelled the numbers of your procession, you may proudly apply the motto from Gay’s immortal fable of the “Hare and many friends” “Older & abler pass’d you by; How strong are those! how weak am I.”
I have this morning a letter of the 11th: April, from my brother. He is the most exhaustless writer that I ever knew. The three last numbers of the Port folio are compiled from his communications, more than half—You may know his mark, by one of the letters which make the word Columbus being at the bottom of each poetical effusion.
I have my mother’s letter, of the 12th: this morning. Cordially your’s


T B Adams.